Opinion filed July 23, 2009 











 








 




Opinion filed July 23,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                      Nos. 11-09-00102-CR & 11-09-00104-CR
                                                    __________
 
                                        RACHEL OLSON, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 396th District Court
 
                                                          Tarrant
County, Texas
 
                                   Trial
Court Cause Nos. 1081759D & 1092358D
 

 
                                              M E
M O R A N D U M   O P I N I O N
Rachel
Olson has filed in this court motions to dismiss each of her appeals.  The
motions are signed by both appellant and her attorney.  The motions are granted,
and the appeals are dismissed.
 
PER CURIAM
July 23, 2009
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.